                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ERNEST VARA, GLORIA VARA,                       §
                                                §
                   Plaintiffs,                  §                SA-19-CV-00401-DAE
                                                §
vs.                                             §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                   Defendant.                   §

                                            ORDER

       Before the Court in the above-styled cause of action are the following motions, all of

which were referred to the undersigned for disposition: Plaintiff’s Motion to Quash and Motion

for Protective Order [#14], Defendant’s Motion to Strike and Exclude Plaintiffs’ Designations of

Non-Retained Experts [#17], and Defendant’s Motion to Compel Medical and Billing Records

[#18]. The Court held a hearing on the motions on this day, at which counsel for both parties

were present. Prior to the hearing, the parties resolved many of the issues raised by the motions,

as their joint advisory [#29] reflects. At the close of the hearing, the Court issued certain oral

rulings on the remaining issues in dispute, which are now memorialized in this written order.

For the reasons stated at the hearing,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Quash and Motion for Protective

Order [#14] is DENIED IN PART and DISMISSED AS MOOT IN PART, specifically:

       (1) With respect to Plaintiffs’ objection to the subpoena that the subpoena should be

           limited to medical records related to the injuries at issue in this case (Requests for

           Production 1 through 4), the motion is DENIED. The parties have agreed to a

           relevant time period and Defendant is entitled to obtain all medical records regarding



                                                1
           all of Plaintiffs’ medical conditions from their providers for this time period. By

           separate order, the Court will enter the standard Western District of Texas Protective

           Order. Nothing in this Order prevents Plaintiff from designating all or portions of

           Plaintiffs’ medical records attorneys’ eyes only or confidential pursuant to that

           Protective Order.

       (2) With respect to Plaintiffs’ objections to the subpoena of agreements between the

           medical providers and the Law Offices of Thomas J. Henry, documents related to the

           same, and information related to various insurance providers (Requests for

           Production 9 through 12), the motion is DISMISSED AS MOOT. The parties

           agreed on the record that Defendant instead will serve a deposition on written

           questions on Plaintiffs’ medical providers regarding any agreements with the Law

           Offices of Thomas J. Henry, referrals from the Law Offices of Thomas J. Henry, and

           the insurance accepted.

       (3) All other issues raised in the motion were resolved by the parties by agreement.

       IT IS FURTHER ORDERED that Defendant’s Motion to Strike and Exclude Plaintiffs’

Designations of Non-Retained Experts [#17] is GRANTED IN PART as follows: Plaintiffs are

ordered to supplement their expert designation to comply with Federal Rule of Civil Procedure

26(a)(2)(C) on or before March 11, 2020. A separate amended scheduling order will issue

extending Defendant’s expert designation deadline, as well as all other remaining scheduling

order deadlines, by 60 days. In all other respects, the Motion is DENIED.

       IT IS FINALLY ORDERED that Defendant’s Motion to Compel Medical and Billing

Records [#18] is GRANTED IN PART as follows: Defendant is entitled to discovery all of

Plaintiffs’ medical and billing records without redactions. Plaintiffs are ordered to produce



                                               2
unredacted copies of these records on or before March 11, 2020. In all other respects, the

Motion is DENIED.

      SIGNED this 26th day of February, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SIGNED this 26th day of February, 2020.




                                            3
